internal_revenue_service p o box cincinnati oh release number release date date date scholarship individual legend b c d competition e f w business organization dollar amount department of the treasury employer_identification_number contact person - id number contact telephone number uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to code sec_117 description of your request your letter indicates you will operate a scholarship program called b in memory of c the purpose of b is to help recipients through their education make a positive contribution as future leaders your scholarship was first announced at the d finals and is continuously publicized through press releases and on the web sites of e and f b consists of a four-year annual scholarship of w dollars each year only one grant will be made annually and ‘thousands’ are eligible to apply letter catalog number 58263t wet to be eligible prospective grant recipients must be high school students who in their junior or senior year participated on a d team which submitted a qualifying score a qualifying score is determined by d but generally means a team that was invited to d's national finals relatives of the selection committee your officers and directors and substantial contributors are not eligible for the award in choosing among applicants the selection committee looks to identify young people with traits values and aspirations in common with c they will seek those who uphold c’s motto other criteria include grade point average and other academic scores to continue in the program you will require the recipients to maintain a grade point average in their college courses of at least recipients must also submit annual transcripts to you at the beginning of each academic year to verify eligibility if recipients are unable to meet the minimum grade point average requirement future disbursements will be held until eligibility is confirmed funds are mailed directly to the recipient's school in order to ensure they are used for intended purposes your selection committee members must be one of your directors an officer of e or an educator if a member needs to be replaced the new committee member will be decided by a vote of current members to ensure funds are used for their intended purposes you will receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover any diverted funds ensure other grant funds held by a grantee are used for their intended purposes withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring to have also represented you will e e e maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays asa grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely kenneth corbin acting director exempt_organizations letter catalog number 58263t
